DETAILED ACTION
This is a first Office Action (“Action”) on the merits to the application filed 12/11/2020. Claims 1-30 are pending. The following is a listing of cited and applied prior art in this Action:
U.S. Patent Application Publication No. 2022/0046691, to Kim et al. (“Kim”), which is newly cited in this Action.
U.S. Patent Application Publication No. 2022/0255710, to Taherzadeh Boroujeni et al. (“Taherzadeh Boroujeni”), which is newly cited in this Action.
U.S. Patent Application Publication No. 2021/0227526, to Khoshnevisan et al. (“Khoshnevisan”), which is newly cited in this Action and has the same inventive entity (and purported assignee) as the instant application.

The following is a status listing of the pending claims:
35 U.S.C. § 102(a)(2) – Claims 1-3, 8, 11, 12, 16-22, 25, and 28-30 are anticipated over Kim.
35 U.S.C. § 103 – Claim 15 is obvious over Kim in view of Taherzadeh Boroujeni.
Non-statutory Double Patenting – Claim 1 is provisionally rejected under double patenting over Khoshnevisan, and claim 29 is provisionally rejected under double patenting over Khoshnevisan in view of Kim.
Claims 4-7, 9, 10, 13, 14, 23, 24, 26, and 27 are not rejected but are objected to for depending from a rejected base claim.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on 4/23/21 is in compliance with the provisions of 37 C.F.R. §§ 1.97 and 1.98 and has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 8, 11, 12, 16-22, 25, and 28-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim.

Regarding claim 29, Kim teaches:
An apparatus for wireless communications at a user equipment (UE) (Kim, Fig. 36, at least wireless device 3610 corresponds to wireless devices 3510 as shown in Fig. 35, and which can correspond to a user equipment, see ¶¶ 15, 672, 691; see also Figs. 38, 39, ¶¶ 706-717), 2comprising: 
3a processor, 4memory coupled with the processor (Kim, at least Fig. 36 shows a processor 102 that is coupled to a memory 104, ¶ 692; see also Figs. 38, 39, ¶¶ 706-717); and 
5instructions stored in the memory and executable by the processor (Kim, ¶ 692; see also Figs. 38, 39, ¶¶ 706-717) to cause the apparatus to: Attorney Docket No. PR993.01 (103038.2614)Qualcomm Ref. No. 201501 87 
7receive a configuration message indicating that a control resource set 8associated with a downlink control channel is associated with a plurality of 9transmission configuration indicator states (Kim, ¶¶ 12, 267, 305, 335-336, 405, the base station configures the UE such that a CORESET (i.e., a control resource set) is associated with a downlink channel and a plurality of TCI (i.e., transmission configuration indicator) states);
10identify an association between resources of the control resource set 11and the plurality of transmission configuration indicator states based at least in part on 12a frequency division multiplexing mapping (Kim, Figs. 15-18, ¶¶ 300-308, where the TCI states are associated with the CORESETs, which are frequency division multiplexed, such as shown in Fig. 13(b), ¶¶ 248-249); and 
13decode the downlink control channel based at least in part on the 14frequency division multiplexing mapping (Kim, ¶¶ 246, 501-502, the UE must decode based on the frequency division multiplexing to successfully decode the PDCCH).

Regarding claim 1, there is recited a “method for wireless communications at a user equipment (UE)” with steps that are virtually identical to the functions performed by the UE as recited in claim 29. As a result, claim 1 is anticipated under section 102(a)(2) over Kim for the same reasons as presented in the rejection of claim 29 above.

Regarding claim 2, which depends from claim 1, Kim further teaches “the frequency division multiplexing 2mapping comprises a first association between a first set of resource element group bundles 3of the control resource set and a first transmission configuration indicator state of the 4plurality of transmission configuration indicator states, and a second association between a 5second set of resource element group bundles of the control resource set and a second 6transmission configuration indicator state of the plurality of transmission configuration 7indicator states,” as recited in claim 2. Kim, Fig. 4 shows that a resource block (RB) is a set of subcarriers in frequency (see ¶ 134), and that multiple TCI states are associated with REG bundles as mapped to RBs, thus, there is a frequency mapping of the TCI states associated with sets of REG bundles, see ¶ 347; see also Figs. 17, 18.

Regarding claim 3, which depends from claim 2, Kim further teaches “identifying from the configuration message that a precoder granularity for the 3control resource set is configured as wideband channel estimation,” as recited in claim 3. Kim, ¶¶ 338-339, where Table 8 (after ¶ 278) shows that a precoder granularity for a CORESET may be configured as wideband channel estimation, e.g., “allContiguousRBs”.

Regarding claim 8, which depends from claim 2, Kim further teaches “identifying from the configuration message that a precoder granularity for the 3control resource set is configured as narrowband channel estimation,” as recited in claim 8. Kim, ¶¶ 338-339, where Table 8 (after ¶ 278) shows that a precoder granularity for a CORESET may be configured as narrowband channel estimation, e.g., “sameAsREG-bundle”.

Regarding claim 11, which depends from claim 2, Kim further teaches “receiving control signaling indicating the first set of resource element group 3bundles of the control resource set and the second set of resource element group bundles of 4the control resource set,” as recited in claim 11. Kim, Table 8 after ¶ 278 shows control signaling indicating the REG bundles for a CORESET, including various mappings (i.e., sets), such as indicated by the RS sets, for example, in Figs. 17, 18, ¶ 346.

Regarding claim 12, which depends from claim 1, Kim further teaches “the frequency division multiplexing 2mapping comprises a first association between a first set of resource element group bundles 3of a plurality of control channel elements and a first transmission configuration indicator state 4of the plurality of transmission configuration indicator states, and a second association 5between a second set of resource element group bundles of the plurality of control channel 6elements and a second transmission configuration indicator state of the plurality of 7transmission configuration indicator states,” as recited in claim 12. Kim, Fig. 4 shows that a resource block (RB) is a set of subcarriers in frequency (see ¶ 134), and that multiple TCI states are associated with REG bundles as mapped to RBs, which are also associated with CCEs (i.e., control channel elements), thus, there is a frequency mapping of the TCI states associated with sets of REG bundles, see ¶ 347; see also Figs. 17, 18.

Regarding claim 16, which depends from claim 12, Kim further teaches “the plurality of control channel 2elements comprises a set of control channel elements corresponding to a downlink control 3channel candidate,” as recited in claim 16. Kim, Fig. 17, shows CCEs (i.e., control channel elements) corresponding to downlink control channels, see ¶¶ 353-357; see also Fig. 18.

Regarding claim 17, which depends from claim 1, Kim further teaches “the frequency division multiplexing 2mapping comprises a first association between a first set of resource element group bundles 3of a plurality of super-bundles1 and a first transmission configuration indicator state of the 4plurality of transmission configuration indicator states, and a second association between a 5second set of resource element group bundles of the plurality of super-bundles and a second 6transmission configuration indicator state of the plurality of transmission configuration 7indicator states, and wherein a mapping between the resources of the control resource set and 8control channel elements is mapped in units of super-bundles,” as recited in claim 17. Kim, Fig. 4 shows that a resource block (RB) is a set of subcarriers in frequency (see ¶ 134), and that multiple TCI states are associated with REG bundles as mapped to RBs, thus, there is a frequency mapping of the TCI states associated with sets of REG bundles, see ¶ 347; see also Figs. 17, 18.

Regarding claim 18, which depends from claim 1, Kim further teaches “receiving control signaling indicating a value for a resource element group 3bundle size corresponding to resource element group bundles of the control resource set, 4wherein a mapping type of the control resource set is configured as non-interleaved,” as recited in claim 18. Kim, Table 8 after ¶ 278 shows signaling indicating a size of a REG bundle for a CORESET, including a non-interleaved option; see also ¶¶ 338-339.

Regarding claim 19, which depends from claim 1, Kim further teaches “one or more resource element group 2bundles comprise a first transmission configuration indicator state of the plurality of 3transmission configuration indicator states for a first set of resource blocks of the one or more 4resource element group bundles and a second transmission configuration indicator state of the 5plurality of transmission configuration indicator states for a second set of resource blocks ofAttorney Docket No. PR993.01 (103038.2614)Qualcomm Ref. No. 20150185 6the one or more resource element group bundles, and wherein the UE assumes a same 7precoding within resource blocks having a same transmission configuration indicator state for 8channel estimation for a downlink control channel candidate,” as recited in claim 19. Kim, Fig. 4 shows that a resource block (RB) is a set of subcarriers in frequency (see ¶ 134), and that multiple TCI states are associated with REG bundles as mapped to RBs, thus, there is a frequency mapping of the TCI states associated with sets of REG bundles, see ¶ 347, and a precoder can be assumed for the RBs, see Table 8, after ¶ 278, and ¶¶ 338-339; see also Figs. 17, 18.

Regarding claim 30, Kim teaches:
An apparatus for wireless communications at a base station (Kim, Fig. 36, at least wireless device 3620 corresponds to wireless devices 3520 as shown in Fig. 35, and which can correspond to a base station, see ¶ 691; see also Fig. 38, ¶¶ 706-709), 2comprising: 
3a processor, 4memory coupled with the processor (Kim, Fig. 36, the base station 3620 has a processor 202 coupled with memory 204, ¶¶ 693-697; see also Fig. 38, ¶¶ 706-709); and 
5instructions stored in the memory and executable by the processor (Kim, ¶ 692; see also Figs. 38, ¶¶ 706-709) to cause the 6apparatus to:
7identify an association between resources of a control resource set 8associated with a downlink control channel and a plurality of transmission 9configuration indicator states based at least in part on a frequency division 10multiplexing mapping (Kim, Figs. 15-18, ¶¶ 300-308, where the TCI (i.e., transmission configuration indicator) states are associated with the CORESETs (i.e., control resource sets), which are frequency division multiplexed, such as shown in Fig. 13(b), ¶¶ 248-249); and 
11transmit a configuration message indicating that the control resource set is associated with the plurality of transmission configuration indicator states (Kim, ¶¶ 12, 267, 305, 335-336, 405, the base station configures the UE (i.e., transmits configuration information to the UE) such that a CORESET is associated with a downlink channel and a plurality of TCI states).

Regarding claim 20, there is recited a “method for wireless communications at a base station” with steps that are virtually identical to the functions performed by the base station as recited in claim 30. As a result, claim 20 is anticipated under section 102(a)(2) over Kim for the same reasons as presented in the rejection of claim 30 above.

Regarding claim 21, which depends from claim 20, Kim further teaches “the frequency division multiplexing 2mapping comprises a first association between a first set of resource element group bundles 3of the control resource set and a first transmission configuration indicator state of the 4plurality of transmission configuration indicator states, and a second association between a 5second set of resource element group bundles of the control resource set and a second 6transmission configuration indicator state of the plurality of transmission configuration 7indicator states,” as recited in claim 21. Kim, Fig. 4 shows that a resource block (RB) is a set of subcarriers in frequency (see ¶ 134), and that multiple TCI states are associated with REG bundles as mapped to RBs, thus, there is a frequency mapping of the TCI states associated with sets of REG bundles, see ¶ 347; see also Figs. 17, 18.

Regarding claim 22, which depends from claim 21, Kim further teaches “identifying from the configuration message that a precoder granularity for the 3control resource set is configured as wideband channel estimation,” as recited in claim 22. Kim, ¶¶ 338-339, where Table 8 (after ¶ 278) shows that a precoder granularity for a CORESET may be configured as wideband channel estimation, e.g., “allContiguousRBs”.

Regarding claim 25, which depends from claim 21, Kim further teaches “identifying from the configuration message that a precoder granularity for the 3control resource set is configured as narrowband channel estimation,” as recited in claim 25. Kim, ¶¶ 338-339, where Table 8 (after ¶ 278) shows that a precoder granularity for a CORESET may be configured as narrowband channel estimation, e.g., “sameAsREG-bundle”.

Regarding claim 28, which depends from claim 21, Kim further teaches “transmitting control signaling indicating the first set of resource element group 3bundles of the control resource set and the second set of resource element group bundles of 4the control resource set,” as recited in claim 28. Kim, Table 8 after ¶ 278 shows control signaling indicating the REG bundles for a CORESET, including various mappings (i.e., sets), such as indicated by the RS sets, for example, in Figs. 17, 18, ¶ 346.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Taherzadeh Boroujeni, both of which are in the same field of wireless resource configuration as the claimed invention.

Regarding claim 15, which depends from claim 12, while Kim teaches that the configuration information is with respect to a PDCCH (see Kim, Table 8 after ¶ 278), Kim fails to teach the additionally recited limitations of claim 15. Taherzadeh Boroujeni remedies this and teaches “the first set of resource element group bundles comprises resource element 3group bundles from a first set of downlink control channel candidates; and 4the second set of resource element group bundles comprises resource element 5group bundles from a second set of downlink control channel candidates,” as recited in claim 15. Taherzadeh Boroujeni, ¶¶ 123-125, where the mapped REG bundles (e.g., REGs, CCEs) are mapped to distributed PDCCHs, thus, at least two. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Kim to include mapping to at least two PDCCHs, as in Taherzadeh Boroujeni, to achieve good distribution of the configuration information across PDCCHs, thus, achieving good dispersion of the information, which can result, among other things, better channel estimation. See Taherzadeh Boroujeni, ¶¶ 99, 132.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 10 of Khoshnevisan (copending Application No. 17/119,845, which is published as U.S. Patent Application Publication No. 2021/0227526). 
Although the claims at issue are not identical, they are not patentably distinct from each other. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 1 of the instant application, claims 1, 2, and 10 (where claim 2 depends from claim 1 and claim 10 depends from claim 2) recite limitations of such a scope as to cover the limitations as they are recited in claim 1 of the instant application.
Claim 1 of the Instant Application
Claims 1, 2, an 10 of Khoshnevisan
A method for wireless communications at a user equipment (UE), 2comprising:3
(Claim 1)     A method for wireless communication by a user equipment (UE), comprising:
receiving a configuration message indicating that a control resource set 4associated with a downlink control channel is associated with a plurality of transmission 5configuration indicator states;
(Claim 1)      receiving, from a base station, a control message activating one or more TCI states of the plurality of TCI states for the control resource set;

(Claim 2)       The method of claim 1, further comprising: receiving, from the base station, a configuration message indicating that the control resource set for the downlink control channel is associated with the plurality of TCI states.
identifying an association between resources of the control resource set and 7the plurality of transmission configuration indicator states based at least in part on a 8frequency division multiplexing mapping;
(Claim 1)     identifying that a control resource set for a downlink control channel is associated with a plurality of transmission configuration indicator (TCI) states;

(Claim 10)     The method of claim 2, wherein the configuration message further indicates that the plurality of TCI states are mapped using either a frequency division multiplexing mapping, a time division multiplexing mapping, or a space division multiplexing mapping.
and 9decoding the downlink control channel based at least in part on the frequency 10division multiplexing mapping.
(Claim 1)     and decoding the downlink control channel based at least in part on the one or more activated TCI states.


Claim 29 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 32 of Khoshnevisan (copending Application No. 17/119,845, which is published as U.S. Patent Application Publication No. 2021/0227526) in view of Kim, both of which are in the same field of resource configuration as the claimed invention. 
This is a provisional nonstatutory double patenting rejection.
Regarding claim 29 of the instant application, claim 32 recites limitations of such a scope as to cover some of the limitations as they are recited in claim 29 of the instant application.
Claim 29 of the Instant Application
Claim 32 of Khoshnevisan
An apparatus for wireless communications at a user equipment (UE), 2comprising: 3a processor, 4memory coupled with the processor; and 5instructions stored in the memory and executable by the processor to cause the apparatus to:3
(Claim 32)     An apparatus for wireless communication by a user equipment (UE), comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to:
receive a configuration message indicating that a control resource set 8associated with a downlink control channel is associated with a plurality of 9transmission configuration indicator states;10
identify an association between resources of the control resource set 11and the plurality of transmission configuration indicator states based at least in part on a … mapping;
(Claim 32)      receive, from a base station, a configuration message indicating that a control resource set for a downlink control channel is associated with (i.e., a mapping) a plurality of transmission configuration indicator (TCI) states;
receive, from the base station, a control message activating one or more TCI states of the plurality of TCI states for the control resource set; and decode the downlink control channel based at least in part on the configuration message and the one or more activated TCI states.

and 13decode the downlink control channel based at least in part on the 14… mapping.
(Claim 32)     and decode the downlink control channel based at least in part on the configuration message and the one or more activated TCI states.


Claim 32 of Khoshnevisan does not recite that the “mapping” is “a frequency division multiplexing mapping,” as further recited in claim 29 of the instant application. Even so, Kim remedies this and teaches that the mapping can be “a frequency division multiplexing mapping.” Kim, Figs. 15-18, ¶¶ 300-308, where the TCI (i.e., transmission configuration indicator) states are associated with the CORESETs (i.e., control resource sets), which are frequency division multiplexed, such as shown in Fig. 13(b), ¶¶ 248-249. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a frequency division multiplexing mapping, as in Kim, for the mapping as recited in claim 32 of Khoshnevisan to make more efficient use of the wireless resources and send more than one control set information at a time. See Kim, Fig. 13(b).

Allowable Subject Matter
Claims 4-7, 9, 10, 13, 14, 23, 24, 26, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. No statement on the reasons for allowability will be made at this time since no claim is in its final form.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is strongly encouraged to review the following cited prior art when making any subsequent claim amendments. U.S. Patent Application Publication Nos. 2022/0022237, 2021/0306986, 2021/0143943, 2021/0084590, 2020/0187171, and 2020/0153581 all describe various ways of configuring CORESET information and multiplexing the information onto a wireless resource.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571)270-3413. The examiner can normally be reached Monday-Friday, 8:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA KADING/               Primary Examiner, Art Unit 2413                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 A “super-bundle” is not particularly defined in the Specification. Even so, the Specification as filed at paragraph 78 states, “a super-bundle may include a number of REG bundles.” Thus, a “super-bundle” can be a REG bundle of 1 or more (i.e., “a number”).